Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  
Re Claim 7, claim recites “The base station device of claim 9”, the examiner believes it is a typo and should be “The base station device of claim 6” that is similar to claim 14.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10396871 and claims 1-20 of U.S. Patent No. 10666330. Although the claims at issue are not identical, they are not patentably distinct from each other because the patents anticipated the claims in the instant application shown as the table below.

Instant application
Patent 10396871
Patent 10666330
1. A base station device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of 
1.  A base station device, comprising: a processor;  and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: receiving a channel state information report from a user equipment device;  determining a ranking of codeword to layer mapping combinations based on the channel state information report, wherein the codeword to layer mapping combinations indicate to which antenna of a multi-antenna transceiver of the user equipment device to map each codeword of a transmission;  and facilitating transmitting, to the user equipment device, bit map data representative of a bit map comprising the ranking, wherein the bit map comprises a group of rankings of codeword to layer mapping combinations for respective transmission ranks of the transmission, wherein the 


1.  A base station device, comprising: a processor;  and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: receiving a channel state information report from a user equipment device;  determining a ranking of codeword to layer mapping combinations based on the channel state information report, wherein the codeword to layer mapping combinations indicate to which antenna of a multi-antenna transceiver of the user facilitating transmitting, to the user equipment device, bit map data representative of a bit map comprising the ranking, wherein the bit map comprises a group of rankings of codeword to layer mapping combinations for respective transmission ranks of the transmission, wherein the rankings of the group of rankings are in order of respective spectral efficiencies of the codeword to layer mapping combinations of the ranking.

3. The base station device of claim 2, wherein the bit map comprises a first portion associated with rank 8 codeword to layer mapping combinations, a second portion 


4. The base station device of claim 3, wherein the first portion comprises up to 35 combinations, the second portion comprises up to 35 combinations, the third portion comprises up to 15 combinations, and the fourth portion comprises up to 5 combinations.
6.  The base station device of claim 5, wherein the first portion comprises up to 35 combinations, the second portion comprises up to 35 combinations, the third portion comprises up to 15 combinations, and the fourth portion comprises up to 5 combinations.

5. The base station device of claim 2, wherein the facilitating the transmitting of the bit map data further comprises: facilitating the transmitting of 



9.  The base station device of claim 1, wherein the operations further comprise: determining a battery life status of the user equipment device; and in response to the battery life status being determined to be below a threshold, signaling to the user equipment device to use fixed codeword to layer mapping.
6.  The base station device of claim 1, wherein the operations further comprise: determining a battery life status of the user equipment device; and in response to the battery life status being determined to be below a threshold, signaling to the user equipment device to use fixed codeword to layer mapping.
7. The base station device of claim 9, wherein the fixed codeword to layer mapping is based on a standardized network protocol.
10.  The base station device of claim 9, wherein the fixed codeword to layer mapping is based on a standardized network protocol.
7.  The base station device of claim 6, wherein the fixed codeword to layer mapping is performed according to a mapping process defined by a communication network protocol.


	Re Claims 8-20, see rejection reasons for claims 1-7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-9, 15-16 is/are rejected under 35 U.S.C. 103 as being patentable over Varadarajan et al. (US 2015/0030058 A9) (Varadarajan herein after) in view of Langberg et al. (US 5,852,630).

Re Claims 1 and 8, Varadarajan discloses a base station device and its method, comprising: 
determining rankings of codeword to layer mapping combinations based on channel state information associated with a user equipment device (base station determine the codeword-to-layer mapping adaptively depending on the CQI feedback from UE, [0022]), wherein the codeword to layer 
facilitating transmitting, to the user equipment device, the rankings (transmission rank to be transmitted to UE, [0021]).
Varadarajan discloses the claimed invention except explicitly teaches the base station device comprising a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations.
However, Langberg et al. teaches that the method and apparatus for a transceiver warm start activation procedure with precoding can be implemented in software stored in a computer-readable medium. The computer-readable medium is an electronic, magnetic, optical, or other physical device or means that can be contain or store a computer program for use by or in connection with a computer-related system or method (column 3, lines 51-65). One skilled in the art would have clearly recognized that the method of Varadarajan would have been implemented in software. The implemented software would perform same function of the hardware for less expense, adaptability, and flexibility. Therefore, it would have been obvious to one ordinary skilled in the art at the time of the invention was made to use the software as taught by Langberg et al. in the Varadarajan in order to reduce cost and improve the adaptability and flexibility of the communication system.

Re Claims 2 and 9, the combined teachings disclose the base station device of claim 1, Varadarajan discloses wherein the facilitating the transmitting of the rankings comprises the facilitating of the transmitting, to the user equipment device, of bit map data representative of a bit map comprising the rankings (transmission rank to be transmitted to UE, [0021], CQI feedback quantized to bits, [0081]).

Re Claim 15, Varadarajan discloses a mobile device, comprising: 
sending channel state information to a base station device (CQI feedback from the UE, [0024]); 
receiving rankings of codeword to layer mapping combinations based on the channel state information (transmission rank to be transmitted to UE, [0021]), wherein the codeword to layer mapping combinations indicate to which antenna, of antennas of a multi-antenna transceiver of the mobile device, to map respective codewords of a transmission (base station determine the codeword-to-layer mapping adaptively depending on the CQI feedback from UE, [0022]); and 
based on the rankings and a transmission rank of the transmission, selecting a codeword to layer mapping combination from to layer mapping combinations for use to communicate with the base station device (base station uses multiple rank reports to pick a rank that is well-suited to existing traffic conditions, [0031]).
Varadarajan discloses the claimed invention except explicitly teaches the base station device comprising a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations.
However, Langberg et al. teaches that the method and apparatus for a transceiver warm start activation procedure with precoding can be implemented in software stored in a computer-readable medium. The computer-readable medium is an electronic, magnetic, optical, or other physical device or means that can be contain or store a computer program for use by or in connection with a computer-related system or method (column 3, lines 51-65). One skilled in the art would have clearly recognized that the method of Varadarajan would have been implemented in software. The implemented software would perform same function of the hardware for less expense, adaptability, and flexibility. Therefore, it would have been obvious to one ordinary skilled in the art at the time of the invention was made to use 

Re Claim 16, the combined teachings disclose the mobile device of claim 15, Varadarajan discloses wherein the receiving the rankings comprises receiving bit map data representative of a bit map comprising the rankings (transmission rank to be transmitted to UE, [0021], CQI feedback quantized to bits, [0081]).

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being patentable over Varadarajan et al. (US 2015/0030058 A9) (Varadarajan herein after) and Langberg et al. (US 5,852,630), further in view of Xiong et al. (US 2015/0215018 Al) (Xiong herein after).

Re Claims 5 and 12, the combined teachings disclose the base station device of claim 2 and the method of claim 9, except wherein the facilitating the transmitting of the bit map data further comprises: facilitating the transmitting of the bit map data during a radio resource control signaling period.
However, Xiong discloses a method and apparats for controlling rank information report comprises: facilitating the transmitting of the bit map data during a radio resource control signaling period (sending to the UE RRC signaling indicating the CSI report set, [0007]-[0009]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify system and method of the combined teachings, by making use of the technique taught by Xiong, in order to improve the multiple CSI report capability.
Both references are within the same field of digital communication, and in particular of wireless mobile communication, the modification does not change a fundamental operating principle of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KENNETH T LAM/Primary Examiner, Art Unit 2631